EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas W. Adams on February 9, 2021.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 5, line 5, the word “a” has been deleted and replaced with the word -- one --.

	Claim 8, line 3, the words -- of the -- have been inserted after the word “each”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
	Claims 1-17 are allowable over the prior art of record because the prior art does not teach or suggest a method for electrolytically depositing a zinc-nickel alloy layer on at least a substrate to be treated comprising the steps of: (i) providing, (ii) providing, (iii) filling, (iv) providing, (v) executing, (vi) terminating, (vii) remaining, (viii) restarting as presently claimed, esp., that method step (vii) further comprises applying an electrical connection element to form an electrical connection from said at least one soluble zinc anode, which is remaining in the 

electrolysis reaction container, to said at least one soluble nickel anode, which is remaining in the electrolysis reaction container, for at least a part of the defined period of time, and wherein the electrical connection element is not the electrolyte.
	The prior art does not contain any language that teaches or suggests the above. Dingwerth et al. do not teach wherein method step (vii) further comprises applying an electrical connection element to form an electrical connection from said at least one soluble zinc anode, which is remaining in the electrolysis reaction container, to said at least one soluble nickel anode, which is remaining in the electrolysis reaction container, for at least a part of the defined period of time, and wherein the electrical connection element is not the electrolyte. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2006-257492 teaches an electric current is alternately fed to the soluble anode 4 and the soluble anode 5 (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 7, 2021